Exhibit 10.3

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (the “Agreement”) is executed by
and between OMNI ENERGY SERVICES CORP. and PORTSIDE GROWTH AND OPPORTUNITY FUND.

 

DEFINITIONS

 

1. “OMNI” means OMNI ENERGY SERVICES CORP. and each of its agents,
representatives, employees, assigns, officers, directors, council members,
staff, affiliates, parent corporations or entities, owned or controlled
entities, agencies, predecessors, successors, and/or indemnitors.

 

2. “PORTSIDE” means PORTSIDE GROWTH AND OPPORTUNITY FUND and each of its agents,
representatives, employees, assigns, officers, directors, managers, members,
council members, shareholders, staff, affiliates, parent corporations or
entities, owned or controlled entities, agencies, predecessors, successors,
and/or indemnitors. “PORTSIDE” does not include the Defendants.

 

3. “Parties” means OMNI and PORTSIDE jointly.

 

4. “Defendants” means MANCHESTER SECURITIES CORP., ELLIOTT MANAGEMENT
CORPORATION, GEMINI INVESTMENT STRATEGIES, LLC, GEMINI MASTER FUND, LTD., and
PROVIDENT PREMIER MASTER FUND, LTD.

 

5. The “Securities Purchase Agreement” means that certain agreement dated as of
February 12, 2004, by and among OMNI, PORTSIDE and certain other entities named
therein. Pursuant to the terms of the Securities Purchase Agreement, OMNI issued
Debentures and Warrants to PORTSIDE.

 

6. The “Second Securities Purchase Agreement” means that certain agreement dated
as of April 15, 2004, by and among OMNI, PORTSIDE and certain other entities
named therein. Pursuant to the terms of the Second Securities Purchase
Agreement, OMNI issued Debentures and Warrants to PORTSIDE.

 

7. The “2005 Registration Rights Agreement” means that certain 2005 Registration
Rights Agreement dated as of May 13, 2005, by and between OMNI and PORTSIDE.

 

8. The “Debentures” means the 6.5% Convertible Debentures purchased from OMNI by
PORTSIDE pursuant to the terms of the Securities Purchase Agreement and the
Second Securities Purchase Agreement.

 

9. “Common Stock” means the common stock, $.01 par value, of OMNI.



--------------------------------------------------------------------------------

10. The “Warrants” means the warrants to purchase shares of Common Stock issued
to PORTSIDE pursuant to the Securities Purchase Agreement and the Second
Securities Purchase Agreement.

 

11. The “Subordinated Note” means the 8% Subordinated Note dated May 13, 2005,
in the original principal amount of $1,074,480.09 issued by OMNI to PORTSIDE
pursuant to the terms of the Settlement Agreement and Mutual Release in exchange
for certain Debentures.

 

12. The “Settlement Agreement and Mutual Release” means that certain Settlement
Agreement and Mutual Release dated as of May 17, 2005, among OMNI, PORTSIDE and
Ramius Capital Group, LLC. Pursuant to the terms of the Settlement Agreement and
Mutual Release, OMNI issued the Subordinated Note, certain shares of Common
Stock pursuant to a conversion of certain Debentures and cash to PORTSIDE.

 

13. Certain other terms may be defined within the text of this Agreement and
those defined terms apply with equal force as if defined within this section.

 

RECITALS AND AGREEMENTS

 

WHEREAS, the Parties wish to provide for the satisfaction of the Subordinated
Note as described herein;

 

NOW THEREFORE, in consideration of the premises, mutual covenants and terms
hereunder, the sufficiency of which consideration is hereby mutually
acknowledged by the Parties, the Parties hereby agree as follows:

 

1. Settlement Terms. In consideration for and in exchange for entering into this
Agreement, the Parties agree to the following settlement terms:

 

(a) Simultaneously with the execution of this Agreement, in full satisfaction
and extinguishment of the Subordinated Note (including principal and accrued
interest), OMNI will:

 

(i) issue PORTSIDE 250,000 unregistered shares of Common Stock pursuant to an
exchange of the Subordinated Note having an outstanding principal balance equal
to $574,480.09; and

 

(ii) make PORTSIDE a cash payment equal to $500,000.

 

The cash payment to be made by OMNI under subsection (a)(ii) above shall be made
on or before August 26, 2005, by wire transfer of immediately available funds to
an account specified by PORTSIDE. The shares of Common Stock shall be delivered
to PORTSIDE pursuant to certificates denominated as requested by PORTSIDE. Upon
PORTSIDE’S receipt of the items and amounts required to be delivered or paid as
provided in this

 

2



--------------------------------------------------------------------------------

subsection (a), PORTSIDE shall deliver the original Subordinated Note to OMNI,
which shall be marked “Paid in Full,” for cancellation. OMNI agrees that the
cash payment to PORTSIDE represents the payment of principal on the Subordinated
Note and the Common Stock represents an exchange of the Subordinated Note.

 

(b) The Warrants shall remain in full force and effect and shall not be modified
by this Agreement. OMNI agrees to honor any cashless exercise of the Warrants by
PORTSIDE.

 

(c) OMNI and PORTSIDE agree that the 2005 Registration Rights Agreement shall
remain in full force and effect except as specifically provided herein:

 

(i) OMNI shall be relieved of any obligation to file a Registration Statement on
Form S-1 under Section 2 of the 2005 Registration Rights Agreement; and

 

(ii) The definition of Registrable Securities in Section 1(f) of the 2005
Registration Rights Agreement shall be deleted in its entirety and a new Section
1(f) shall be substituted therefor and shall read as follows:

 

“Registrable Securities” means the Warrant Shares, the 250,000 shares of Common
Stock issued to the Investor pursuant to that certain Settlement Agreement and
Mutual Release dated effective August 26, 2005, between the Company and
Investor, and any shares of capital stock issued or issuable from time to time
(with any adjustments) in replacement of, in exchange for or otherwise in
respect of the Warrant Shares or such 250,000 shares of Common Stock;”

 

(d) The Parties shall agree on the terms of a press release and OMNI shall issue
such press release on the business day immediately following the effective date
of this Agreement, announcing the terms of this Agreement. In addition, OMNI
shall file a Current Report on Form 8-K with the Securities and Exchange
Commission within four business days of the effective date of this Agreement
describing the terms of this Agreement and attaching this Agreement as an
exhibit.

 

(e) It is expressly agreed by the Parties that in the event OMNI files for
protection under the United States Bankruptcy Code, PORTSIDE shall retain its
original claim(s) for the full amount due and owing to it under the Subordinated
Note as of the date of this Agreement (reduced for any payments made (whether by
payment of cash or delivery of equity securities) pursuant to subsection (a)
above or hereafter and not disallowed) under the Subordinated Note. It is the
intention of the Parties that if OMNI files for bankruptcy protection, PORTSIDE
may proceed to collect the entire amount owed to it under the Subordinated Note
(principal and accrued interest less any payments actually received and

 

3



--------------------------------------------------------------------------------

not disallowed, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise). The Parties expressly represent that they do not intend this
provision to be subject to challenge or invalidation as an “ipso facto” clause
under Section 365(e) of the Bankruptcy Code.

 

2. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Securities and Exchange Commission (the
“Commission”) which permit the sale to the public of the shares of Common Stock
issued to PORTSIDE pursuant to Section 1(a)(i) above or upon exercise of the
Warrants, without registration, OMNI agrees to:

 

(a) Make and keep public information available, as those terms are defined in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), at
all times that OMNI is subject to the reporting requirements of the Securities
Act or the Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

(b) File with the Commission in a timely manner all reports and other documents
required of OMNI under the Securities Act or the Exchange Act; and

 

(c) So long as PORTSIDE owns any of the shares of Common Stock issued to
PORTSIDE pursuant to Section 1(a) above, to furnish to PORTSIDE promptly upon
request a written statement by OMNI as to its compliance with the reporting
requirements of RULE 144, and of the Securities Act and the Exchange Act, a copy
of the most recent annual or quarterly report of OMNI, and such other reports
and documents of OMNI and other information as PORTSIDE may reasonably request
in order to comply with any rule or regulation of the Commission allowing
PORTSIDE to sell any such securities without registration.

 

OMNI represents and warrants to, and for the benefit of, PORTSIDE, that OMNI has
registered the Common Stock pursuant to Section 12 of the Exchange Act, has been
subject to the reporting requirements of Section 13 of the Exchange Act for a
period of at least 90 days immediately preceding the date of this Agreement, and
has filed all the reports required to be filed under the Exchange Act during the
12 months preceding such date. OMNI further represents that, for purposes of
Rule 144(d), PORTSIDE may tack the holding period of the Common Stock issued to
PORTSIDE hereunder to the holding periods of the Debentures and the Subordinated
Note. OMNI shall cause to be issued any opinion of counsel required in
connection with any sale of Common Stock by PORTSIDE under Rule 144. OMNI shall
use commercially reasonable efforts to cause OMNI’s transfer agent to timely
comply with its obligations to transfer shares of Common Stock and issue new
certificates for shares of Common Stock sold by PORTSIDE under Rule 144.

 

3. Representations of PORTSIDE. PORTSIDE hereby represents and warrants to, and
for the benefit of, OMNI that:

 

(a) PORTSIDE is the record and beneficial owner of the Subordinated Note; and

 

4



--------------------------------------------------------------------------------

(b) PORTSIDE has not filed or caused to be filed any legal action against OMNI
as of the date of this Agreement.

 

4. Release of Claims by OMNI. In exchange for receiving a release of the
indebtedness (including principal and accrued interest) evidenced by the
Subordinated Note owned by PORTSIDE, and compliance with all terms set forth in
this Agreement, OMNI hereby voluntarily and knowingly releases and forever
discharges PORTSIDE and each of its predecessors, agents, employees, officers,
directors, managers, members, shareholders, representatives, partners,
successors and assigns, from all possible claims, demands, actions, causes of
action, damages, costs or expenses and liabilities or obligations whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, fixed,
contingent, or conditional, at law or in equity, originating in whole or in part
from the beginning of the world to the date of this Agreement, which OMNI may
now or hereafter have against PORTSIDE and each of its predecessors, agents,
employees, officers, directors, managers, members, shareholders,
representatives, partners, successors and assigns, in their capacities as such,
and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations or otherwise. Provided however, this release of
claims does not release, resolve, or discharge (i) the enforcement of this
Agreement, the 2005 Registration Rights Agreement, or the Voting Rights
Agreement against PORTSIDE or its agents or (ii) PORTSIDE’s or its agents’
obligations under the terms of this Agreement, the 2005 Registration Rights
Agreement, or the Voting Rights Agreement. OMNI shall not make any public
statements that contradict the foregoing or otherwise disparage PORTSIDE.

 

5. Release of Claims by PORTSIDE. In exchange for satisfaction of the
indebtedness evidenced by the Subordinated Note and compliance with all terms
set forth in this Agreement, PORTSIDE voluntarily and knowingly releases and
forever discharges OMNI and its predecessors, agents, employees, officers,
directors, managers, partners, successors and assigns, from all possible claims,
demands, actions, causes of action, damages, costs or expenses and liabilities
or obligations whatsoever, known or unknown, anticipated or unanticipated,
suspected or unsuspected, fixed, contingent, or conditional, at law or in
equity, originating in whole or in part on or before the date of this Agreement,
which PORTSIDE may now or hereafter have against OMNI or any of its
predecessors, agents, employees, officers, directors, managers, partners,
successors and assigns, in their capacities as such, and irrespective of whether
any such claims arise out of contract, tort, violation of law or regulations or
otherwise, including, without limitation, the exercise of any rights and
remedies arising out of or under the Escrow Agreement or the Subordinated Note,
but not including the exercise of any rights and remedies arising out of or
under the Warrants, this Agreement, the 2005 Registration Rights Agreement, the
Settlement Agreement and Mutual Release or the Voting Rights Agreement. PORTSIDE
shall not make any public statements that contradict the foregoing or otherwise
disparage OMNI.

 

6. Arms Length Negotiations. Each of the Parties acknowledges and agrees that it
has relied upon its own judgment, belief and knowledge in entering into and
executing this Agreement, and as to each claim, demand or cause of action that
is hereby settled, and that it has not been influenced to any extent in entering
and executing this Agreement by any representations or statements regarding any
such claims, demands or causes of action made by any other Party, except

 

5



--------------------------------------------------------------------------------

for the warranties and representations stated herein. The Parties acknowledge
and agree that this Agreement is the product of arms-length negotiations. The
Parties further acknowledge and agree that nothing contained in this Agreement
or the 2005 Registration Rights Agreement or any actions taken by PORTSIDE in
connection therewith shall be deemed an admission that PORTSIDE and the
Defendants are, or constitute, a “group” under Sections 13 and 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or created a
presumption that they are, or ever acted as, a “group” under Sections 13 and 16
of the Exchange Act.

 

7. No Prior Assignment. The Parties warrant that there has not been any
assignment or transfer of any sort to any entity or person of any claim, demand
or cause of action released herein, in whole or part.

 

8. Authority to Execute this Agreement. Each of the Parties warrants that it, or
the person or entity signing upon behalf of the Party, has the full power,
authority and legal right to execute, deliver and perform the terms of this
Agreement and by virtue of its signature hereon, shall bind and obligate the
Party to this Agreement, to be valid and enforceable against the Party.

 

9. No Oral Modification. No amendment to, or modification or waiver of, any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by the Party or Parties against whom enforcement of the
amendment, modification or waiver is sought.

 

10. No Other Warranties. Except as expressly set forth in this Agreement, it is
expressly understood and agreed that each of the Parties makes no warranty,
express or implied.

 

11. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

12. Entire Agreement. This Agreement constitutes the full and complete agreement
between the Parties with respect to the subject matter of this Agreement, or
contemplated hereby, and there are no other oral or written agreements, except
those authorized by the terms herein, in relation to the subject matter of this
Agreement.

 

13. Additional Documents and Representations. All Parties agree to cooperate
fully and execute any and all supplementary documents, to take all additional
actions and execute and deliver all additional documents which may be necessary
or appropriate to give full force and effect to the basic terms and intent of
this Agreement. OMNI represents and warrants that it has obtained all required
consents, approvals and waivers of any third parties, including, without
limitation, General Electric Capital Corporation and Webster Business Credit
Corporation, in connection with its execution, delivery and performance of this
Agreement and that neither the issuance of Common

 

6



--------------------------------------------------------------------------------

Stock to PORTSIDE pursuant to Section 1(a)(i) nor the cash payment to PORTSIDE
pursuant to Section 1(a)(ii) will be prohibited by the terms of either of the
subordination agreements entered into by PORTSIDE with General Electric Capital
Corporation and Webster Business Credit Corporation, respectively.

 

14. Multiple Originals. This Agreement may be executed in any number of multiple
originals by the different Parties hereto, each of which shall be deemed to be
an original and all of which when taken together shall constitute one or more of
the same instruments. No Party shall be bound by the terms of this Agreement
unless and until each Party has properly executed an original of this Agreement.

 

15. Effective Date. This Agreement shall be executed effective as of the date of
the final signature below.

 

16. Headings. The paragraph headings used herein are for descriptive purposes
only and have no substantive meaning, nor shall they affect the terms of this
Agreement.

 

17. No Contra Preferendum. Any ambiguity in this Agreement shall not be
construed against any party because OMNI and PORTSIDE equally participated by
legal counsel of choice in the drafting of the Agreement.

 

18. Voluntary and Informed Execution. The Parties mutually acknowledge and
represent that they have been fully advised by their respective legal counsel of
their rights and responsibilities under this Agreement, that they have read,
know and understand completely the contents hereof and that they have
voluntarily executed the same. OMNI represents and warrants that this Agreement
has been approved by the vote of its Board of Directors.

 

19. Other Settlement Agreements. OMNI has not and shall not compromise and
settle the indebtedness evidenced by the Subordinated Notes held by Manchester
Securities Corp. and Provident Premier Master Fund, Ltd. on terms and conditions
that are more favorable than the terms and conditions set forth herein. In the
event that OMNI offers more favorable terms and conditions to any of such
holders thereof, either before or after the execution of this Agreement, the
same terms shall be offered to PORTSIDE for no additional consideration and
without condition.

 

7



--------------------------------------------------------------------------------

EXECUTED effective as of the 26th day of August, 2005.

 

OMNI ENERGY SERVICES CORP.

By:

 

/s/ G. Darcy Klug

--------------------------------------------------------------------------------

Name:

 

G. Darcy Klug

Title:

 

Executive Vice President

 

STATE OF LOUISIANA

  

§

    

§

PARISH OF LAFAYETTE

  

§

 

SUBSCRIBED AND SWORN TO before me on this the 26th day of August, 2005 to
certify which witness my hand and official seal.

 

/s/ Sam Masur

--------------------------------------------------------------------------------

Notary Public - State of Louisiana

My Commission Expires: at death

 

PORTSIDE GROWTH AND OPPORTUNITY FUND

By:

 

/s/ Peter Cohen

--------------------------------------------------------------------------------

Name:

 

Peter Cohen

Title:

 

Authorized Signatory

 

STATE OF NEW YORK

  

§

    

§

COUNTY OF NEW YORK

  

§

 

SUBSCRIBED AND SWORN TO before me on this the 26th day of August, 2005 to
certify which witness my hand and official seal.

 

/s/ Caterina Melchionna

--------------------------------------------------------------------------------

Notary Public - State of New York

My Commission Expires: 9/6/05

 

8